DETAILED ACTION
	This is the Final Rejection based on the 17/163,864 application filed on 02/01/2021 and which claims as amended on 06/21/2022 have been considered in the ensuing action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments have been sufficient to overcome the drawing objection, specification objection, claim object and the 35 USC 112(b) rejection, however a new objection is noted below. The claim amendments have not been sufficient to overcome the prior art of record.
Claim Objections
Claim 1 objected to because of the following informalities:  
Line 3 recites “a frame body upright” which should be corrected to ---a frame body--- to be in line with “said frame body” recited in dependent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 6857993 B2) in view of Friedman et al (US 20190299053 A1).
Regarding claim 1, Yeh discloses a magnetic tension control weight training machine, comprising a support frame (base 1 and brace 11, 12 are considered to be the support frame, see annotated figure 1 below), a training unit (training wheel 2 and pulling rope 8 are considered to be the training unit, see annotated figure 2 below), a magnetic resistance unit (magnetic device set and controller 10 are considered to be the magnetic resistance unit, see annotated figure 2 below) and a transmission mechanism (see annotated figure 2 below), wherein:
said support frame comprises a base [1] and a frame body upright [11, 12] connected to said base [1] (see annotated figure 2 below);
said training unit is set in said frame body (see annotated figure 2 below), said training unit comprising a training wheel [2] and an elastic training belt [8], said elastic training belt having one end thereof wound on said training wheel and an opposite end thereof connectable to the user (Col 2 lines 24-27; 
“One end of the pulling rope 8 is fixed on the tip of the large revolver wheel 2 while the other end passes through the pulley assembly 6, connecting the pulling handle 81”,

see annotated figure 2 below);
said transmission mechanism is set in said frame body (see annotated figure 2 below), said transmission mechanism connecting said training unit and said magnetic resistance unit (training unit is connected to magnetic resistance unit via the transmission mechanism, see annotated figure 2 below);
and said magnetic resistance unit comprises a magnetic device set (magnetic resistance flywheel 7 and wire connection are considered to be the magnetic device set, see annotated figure 2 below),  and an adjustment device set [10 (Col 2 lines 54-57; 
“During the operation of the magnetic tension control weight training machine for the present invention, the controller 10 can adjust the control of the magnetic resistance flywheel 7.”,

see annotated figure 2 below)  said magnetic device set comprising a resistance wheel [7], said resistance wheel [7] being set in said frame body (magnetic resistance flywheel 7 is set in the frame body 11, 12. see annotated figure 2 below).

    PNG
    media_image1.png
    568
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    927
    media_image2.png
    Greyscale

Yeh does not teach a magnetic device set comprising a resistance wheel, a bearing block and a set of magnets, said bearing block being set corresponding to said resistance wheel, said bearing block accommodating said set of magnets, said set of magnets forming a magnetic field, said adjustment device set being connected to said magnetic device set and used to change the overlap area between said resistance wheel and said bearing block;
wherein said adjustment device set of said magnetic resistance unit comprises an adjustment member, an elastic member and a driving member, said adjustment member being connected with said elastic member, said driving member being connected between said elastic member and said bearing block, said elastic member driving said driving member to adjust the correspondence between said bearing block and said resistance wheel by means of adjusting said adjustment member to stretch or compress said elastic member.

Friedman et al teaches a magnetically varying resistance device comprising a resistance wheel [42], a bearing block [60]  and a set of magnets 64 [64] , said bearing block being set corresponding to said resistance wheel (annotated figure 5 below shows the bearing block 60 set corresponding to resistance wheel 42) , said bearing block accommodating said set of magnets (annotated figure 5 below shows the magnets 64 on bearing block 60), said set of magnets forming a magnetic field (resistance wheel 42 is made of a ferromagnetic material it is inherent that a magnetic field would form between resistance wheel 42 and magnets 64 of the bearing block 60), said adjustment device set [44] (p.0017; 
“Further visible in FIG. 2 is part of a non-contact force adjustment mechanism 44 that is controlled with a Bowden cable 46 that extends between the mechanism and the force adjustment knob 16”,
see annotated figure 2 and 5) being connected to said magnetic device set (annotated figure 5 shows the adjustment device set 44 connected magnetic device set) and used to change an area of overlap between said resistance wheel and said bearing block ( p. 0020; As magnets 64 moves towards, or away, from the flywheel 42 the magnetic field strengthens, or weakens, causing the resistance on the flywheel to increase or decrease.);
wherein said adjustment device set of said magnetic resistance unit comprises an adjustment member (knob 16 and connecting tube 46 are considered to be the adjustment member), an elastic member [66] and a driving member[62], said adjustment member being connected with said elastic member (see annotated figure 5 below), said driving member [62] being connected between said elastic member [66] and said bearing block [60] (annotated figure 5 below), said elastic member driving said driving member to adjust the correspondence between said bearing block and said resistance wheel by means of adjusting said adjustment member to stretch or compress said elastic member (P. 0020; 
“when the force adjustment knob 16 is turned clockwise, an inner cable (not visible) within the Bowden cable 46, whose distal end is attached to the distal end of the lever 62, moves the lever closer toward the flywheel 42 with the assistance of a compression spring 66”, 
see annotated figure 5 below).

    PNG
    media_image3.png
    508
    533
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    575
    820
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute the magnetic device set and adjustment device set of Yeh with all the structural and functional limitations of the magnetic device set (including a resistance wheel, a bearing block and set of magnets) and adjustment device set (including the adjustment member, elastic member and drive member) of Friedman et al to perform the same function of magnetically varying resistance without the need for a power cord. 
Yeh modified by Friedman et al, as sustainably claimed above, therefore teaches a magnetic tension control weight training machine wherein the kinetic energy generated by the user pulling said elastic training belt [8] is transmitted to said resistance wheel [42] through said transmission mechanism (When a user grabs the handle and pulls, the elastic training belt spins the training wheel 2 which in turn rotates the transmission unit and resistance wheel 42, therefore the kinetic energy generated by the user, via the pulling action, is transmitted to the transmission unit and resistance wheel )see annotated figure 2 above), and a resistance is generated by said magnetic field that cuts through said bearing block when said resistance wheel rotates.
Regarding claim 3, Yeh as modified shows all of the instant invention as discussed above, and Friedman et al further teaches that the   adjustment device 44 set further comprises a sliding groove 74 (slot) adjacent to said bearing block and a clamping portion 73 (p. 0021; 
“The tang 73 moves along the length of the slot 74 and its linear position along the slot precisely identifies the proximity of the lever 62 to the flywheel 42”,

see annotated figure 5 and 7 below), said clamping portion being set between said bearing block and said sliding groove (annotated figure 5 below shows the clamping portion 73 between the bearing block and clamping portion), said clamping portion being clamped to said sliding groove (Clamping portion 73 is fixed to slot sliding groove 74 ), so that said bearing block (bearing block 60 is connected to the clamping portion 73 via the driving member 62, see annotated figure 5 above) is moved back and forth on said sliding groove (p. 0021) when said bearing block is driven by said driving member 62 (lever 62 is connected to the bearing block 60).
    PNG
    media_image5.png
    575
    780
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    374
    716
    media_image6.png
    Greyscale

Regarding claim 4, Yeh modified by Friedman et al discloses all of the instant invention as discussed above, and Yeh further shows that the resistance wheel 7 is made of a magnetic material (flywheel 7 is the magnetic resistance flywheel it is inherent that it is made of a magnetic material).
Regarding claim 5, Yeh modified by Friedman et al discloses all of the instant invention as discussed above, and Yeh further shows wherein said transmission mechanism comprises a first transmission wheel 3 (see annotated figure 2 below), a second transmission wheel (see annotated figure 1 below), a first shaft (see annotated figure 2 below), a second shaft (see annotated figure 1 below) and a transmission member 71 (belt 71, see annotated figure 2 below), said first transmission wheel and said training wheel being co-located on said first shaft (first transmission wheel and training wheel are on the same shaft, see annotated figure 2), said second shaft being the common rotating shaft of said second transmission wheel and said resistance wheel (see annotated figure 1), said first transmission wheel being connected to said second transmission wheel through said transmission member (annotated figure 2 shows connection of the first transmission wheel and second transmission wheel via the belt 71).

    PNG
    media_image7.png
    568
    647
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    559
    647
    media_image8.png
    Greyscale

Regarding claim 7, Yeh modified by Friedman discloses all of the instant invention as discussed above, and Yeh further shows wherein said training unit further comprises a control wheel 61 set mounted in said frame body 11; said elastic training belt passes through said control wheel set after being pulled out from said training wheel (Col 2 lines 21-29; 
"After placing the large revolver wheel on the brace 11, the pulley assembly 6 for the application of the pulling rope 8 is placed above the large revolver wheel 2. The pulley assembly 6 has several pulleys 61. One end of the pulling rope 8 is fixed on the tip of the large revolver wheel 2 while the other end passes through the pulley assembly 6, connecting the pulling handle 81. The stop ball 82 beneath the pulling handle 81 limits the pulling rope 8 in-between the pulley assembly 6."
See annotated figure 2 above).
Regarding claim 8, Yeh as modified above, does not discloses wherein said frame body is provided with a screen display 18 that is used to display resistance value, heartbeat index and sprint speed.
Yeh in further view of Friedman, as substantially claimed above, discloses wherein said frame body is provided with a screen display 18 that is used to display resistance value, heartbeat index and sprint speed (note that resistance value, heartbeat index and sprint speed is considered to be intended use of the display, P. 0015; 
“Integrated into the control panel 14 is a touch screen 18, such as a touch-sensitive liquid crystal display (LCD), that can be used to receive user commands as well as convey various information to the user, such as a difficulty level (which relates to the selected amount of force), speed, distance traveled, and calories burned.”,

 see figure 1 below).

    PNG
    media_image9.png
    512
    596
    media_image9.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame body of Yeh to incorporate a display screen as taught by Friedman et al to provide users information such as resistance level or speed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 6857993 B2) in view of Friedman et al (US 20190299053 A1) and Hawkins, III et al (US 2019/0054360 A1). 
Yeh as modified discloses the device as substantially claimed above.
Regarding claim 6, Yeh modified does not disclose wherein said transmission mechanism further comprises a press roller adjacent to said second transmission wheel for controlling the tension of said transmission member.
Hawkins, III et al discloses a transmission mechanism wherein said transmission mechanism further comprises a press roller 82 adjacent to said second transmission wheel 16 for controlling the tension of said transmission member (p.0059; 
"The belt tensioner bracket 80 is generally L-shaped and supports a tensioner wheel 82 on the end of a longer side of the bracket. The belt 76 is positioned around the tensioner wheel 82, and by adjusting the tensioner wheel 82 fore and aft, the tension on the belt 76 can be increased or decreased", 

see figure 3 below).

    PNG
    media_image10.png
    661
    801
    media_image10.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the transmission mechanism of Yeh modified to incorporate a roller wheel in the transmission mechanism attached to the frame body as taught by Hawkins, III et al to improve the transmission mechanism by allowing tension to be adjusted. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 6857993 B2) in view of Friedman et al (US 20190299053 A1) and Turner (US 8845497 B2).
Yeh as modified discloses the device as substantially claimed above.
Regarding claim 9, Yeh modified does not disclose wherein said base has one side thereof equipped with at least one moving wheel to facilitate the movement of the towing equipment.
Turner teaches a base wherein said base has one side thereof equipped with at least one moving wheel 24 to facilitate the movement of the towing equipment (Col 3 lines 30-31; 
“Also positioned on frame assembly 12 are transport wheels 24, each mounted to transport wheel brackets 26.”

see figure 1 below).

    PNG
    media_image11.png
    641
    677
    media_image11.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the base of Yeh modified to incorporate a wheel on the frame as taught by Turner to provide users with an easier way of transporting the device.
Regarding claim 10, Yeh modified does not disclose wherein said support frame has one side thereof equipped with a dumbbell rack.
Turner teaches wherein said support frame has one side thereof equipped with a dumbbell rack 40 (Col 3 lines 39-43; 
“Positioned on a rear facing side of frame base 28 of frame assembly 12 is weight horn assembly 40 which, in the preferred embodiment, is sized and structured to receive additional weights to provide further resistance to the unintended lateral movement of exercise machine 10.”, 
See figure 1 above).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Yeh modified to incorporate a weight horn on the frame as taught by Turner to provide users with the option of storing weights on the device.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant argues “Yeh and Friedman neither disclose or teach the relationship between the set of magnets and the adjustment device set”, however, Examiner respectfully disagrees.
Friedman paragraph 0020 recites “when the force adjustment knob 16 is turned clockwise, an inner cable (not visible) within the Bowden cable 46, whose distal end is attached to the distal end of the lever 62, moves the lever closer toward the flywheel 42 with the assistance of a compression spring 66. When the lever 62 and its magnets 64 are moved closer to the flywheel 42, the force required to rotate the flywheel increases. When the lever 62 and its magnets 64 are moved farther away from the flywheel 42, however, by turning the force adjustment knob 16 counterclockwise, the force required to rotate the flywheel decreases.”.

    PNG
    media_image3.png
    508
    533
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    575
    820
    media_image4.png
    Greyscale

According to the paragraph above, Friedman teaches a relationship between the set of magnets [64] and the adjustment device set (the adjustment device set is considered to be made up of the adjustment member, i.e. the knob 16 and connecting tube 46, the elastic member 66 and the drive member 60. Drive member is connected to the bearing block 60 which houses the set of magnets 64). Friedman states the adjustment device set is used to move the set of magnets closer to or away from the resistance wheel via the knob [16], connecting tube [60], elastic member 66, and the drive member [60].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., resistance is increased when elastic member is compressed and decreased when elastic member is not compressed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN DEERY/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        

/CHRISTIAN R RODRIGUEZ/Examiner, Art Unit 3784